Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 1 of 29 Page ID #:13




                                                         12345468




                                                         12345468
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 2 of 29 Page ID #:14




                                       13
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 3 of 29 Page ID #:15




                                       14
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 4 of 29 Page ID #:16




                                       15
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 5 of 29 Page ID #:17




                                       16
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 6 of 29 Page ID #:18




                                       17
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 7 of 29 Page ID #:19




                                       18
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 8 of 29 Page ID #:20




                                       19
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 9 of 29 Page ID #:21




                                       20
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 10 of 29 Page ID #:22




                                       21
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 11 of 29 Page ID #:23




                                       22
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 12 of 29 Page ID #:24




                                       23
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 13 of 29 Page ID #:25




                                       24
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 14 of 29 Page ID #:26




                                       25
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 15 of 29 Page ID #:27




                                       26
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 16 of 29 Page ID #:28




                                       27
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 17 of 29 Page ID #:29




                                       28
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 18 of 29 Page ID #:30




                                       29
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 19 of 29 Page ID #:31




                                       30
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 20 of 29 Page ID #:32




                                       31
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 21 of 29 Page ID #:33




                                       32
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 22 of 29 Page ID #:34




                                       33
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 23 of 29 Page ID #:35




                                       34
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 24 of 29 Page ID #:36




                                       35
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 25 of 29 Page ID #:37




                                       36
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 26 of 29 Page ID #:38




                                       37
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 27 of 29 Page ID #:39




                                       38
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 28 of 29 Page ID #:40




                                       39
Case 2:19-cv-03104-RSWL-JEM Document 1-1 Filed 04/22/19 Page 29 of 29 Page ID #:41




                                       40
